DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan (WO 2015/094115) in view of Wiener (US 5,673,329).
With respect to claims 1 and 10, Tan teaches a speaker and a sound diffuser (Fig.3, Item 40), applied to a speaker (Fig.3, Item 21), and the sound diffuser comprising a first diffusion surface (Fig.3, Item 24), facing toward a first driver (Fig.3, Item 21), wherein the first diffusion surface comprises a first central area (Fig.3, Item 23) with a circular protrusion, a first outer ring region (Fig.3, Item 24), and a first concave ring 
However, Tan fails to disclose wherein the first diffusion surface and the second diffusion surface have different surface curvatures.
Nevertheless, Wiener teaches a first and second sound diffusers (Fig.6, Items 44 and 48) with surfaces having different surface curvatures (Fig.6; Col.6, Lines 16 – 44).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Wiener configuration with the Tan design because it would tune the speaker system to provide a desired directional and acoustic response as necessitated by the specific requirements of the particular application. 

Claims 2 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (WO 2015/094115) in view of Wiener (US 5,673,329), and further in view of Hulsebus (US 6,257,365).
With respect to claim 3, Tan and Wiener teach the limitations already discussed in a previous rejection, but fail to disclose wherein a diameter of the first central area of the first diffusion surface is greater than the second central area of the second diffusion surface.  
On the other hand, Hulsebus teaches a speaker and sound diffuser wherein the physical characteristics of the diffuser surface are changed in order to alter the acoustic 
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Hulsebus teachings with the Tan and Wiener design because it would permit controlling the acoustic performance, sound direction and/or the frequency response of the system, in this manner improving the overall performance. 
With respect to claim 2, The Examiner considers that it would have been an obvious matter of design choice to provide wherein the first driver comprises a first folding ring, wherein a vertical distance between the first diffusion surface and the first folding ring is equal to or greater than a maximum physical 15stroke generated by the first folding ring because it would prevent the driver diaphragm to be damage from contact with the diffuser surface.  
With respect to claim 204 – 7, Hulsebus teaches a speaker and sound diffuser wherein the physical characteristics of the diffuser surface are changed in order to alter the acoustic profile, response and/or direction of the incident sound waves (Figs.4a – 4d; Col.8, Line 62 – Col.9, Line 41).
With respect to claims 8 and 9, the Examiner takes official notice that it is well known in the art to provide the sound diffuser being hollow because it would provide a volume that would act as a Helmholtz resonator, in this manner tuning the system to provide a predetermined response, as disclose by Sullivan et al. (US 2017/0303034).  Furthermore, regarding claim 9, the Examiner considers that it would have been an obvious matter of design choice to provide the inner surfaces or outer surfaces of 10the plurality of openings of the first diffusion surface comprise damping layers because in .  

Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because of new ground of rejection.  The Examiner considers that the obvious combination of the patents to Tan, Weiner and Hulsebus teach the limitations described in the claims as discussed above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          February 26, 2022